DETAILED ACTION
The amendment filed on October 19, 2021 has been entered.
Claims 1-10 are pending, and claims 4-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one horizontal partition plate having … other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, lines 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Regarding claim 1, the recitation implies the horizontal partition plate extends to all of the inlet channels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S.
practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble recites the subcombination of an “inlet distributor,” whereas body of the claim recites the combination of a “plate set” of the “plate heat exchanger” with the “inlet distributor.”
The recitation of “the plurality of inlet channels” in line 10 is indefinite, since it is unclear which one(s) of the “plurality of inlet channels” is being referenced.

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 reciting “a length of the at least one horizontal partition plate is in a range of one-third to two-thirds of a total length of the plate set” does not further limit the recitation “other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, line 11.  
Regarding claim 7, the recitation “a length of the at least one horizontal partition plate is one-third of a total length of the plate set” does not further limit the recitation “other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, line 11.  
Regarding claim 8, the recitation “a length of the at least one horizontal partition plate is two-thirds of a total length of the plate set” does not further limit the recitation “other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, line 11.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekelund et al. (7,669,643).
Figures 1-3 disclose an inlet distributor for a plate heat exchanger, wherein the plate heat exchanger comprises a plate set having plates 1 (Figure 3) disposed in interval and face to face, a fluid channel 3, 4 is formed between each two adjacent plates 1 of the plate set, and each of the plates 1 (Figure 2) has a plurality of first fluid openings 6, 7 and second fluid openings 8, 9 configured to form a plurality of inlet channels 7 and a plurality of outlet channels for at least one fluid to alternatively flow into and out of the fluid channels 3, 4 for performing heat exchange, and the inlet distributor comprises:
a collecting pipe 12 mounted on an inlet end of one of the plurality of inlet channels 7, and comprising a pipeline formed in the inside thereof and configured to flow the at least one fluid; and 
at least one horizontal partition plate 33 having an end disposed on an inner wall of the pipeline (Figure 3, annotated next page), and another end (dashed lines) coaxially extended 


    PNG
    media_image1.png
    502
    656
    media_image1.png
    Greyscale


It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation of an “inlet” or “outlet” is an adjective describing the intended direction of the fluid to be employed, wherein the device does not undergo a structural metamorphosis based on a specific direction of the fluid to be employed. 
Further, the at least one horizontal partition plate 33 is read as being “configured to separate liquid and vapor of the at least one fluid flowing through a space between the at least one horizontal partition plate and the collecting pipe, and guide the vapor, along the at least one horizontal partition plate, to the fluid channel in different position away from the inlet end,” since the similar structure is capable of functioning in a manner similar to applicants’ invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekelund et al. (7,669,643).
Ekelund et al. discloses all the claimed limitations except the specific length of the at least one horizontal partition plate 33 relative to a total length of the plate set.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any length of the at least one horizontal partition plate relative to a total length of the plate set, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  As evidenced by Ekelund et al. (column 7, lines 15-19), the length varies from a short length to substantially the total length of the plate set.
	Regarding claim 7, as applied to claim 6 above, the specific length of the at least one horizontal partition plate 33 relative to a total length of the plate set is considered to be an obvious design choice.
	Regarding claim 8, as applied to claim 6 above, the specific length of the at least one horizontal partition plate 33 relative to a total length of the plate set is considered to be an obvious design choice.
In re Leshin, 125 USPQ 416.
	Regarding claim 10, as applied to claim 9 above, the specific material of the at least one horizontal partition plate 33 is considered to be an obvious design choice.
Allowable Subject Matter
Claims 2-3 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the amendment to claim 3.  However, the objection with respect to claim 1 is maintained.  Contrary to Counsel’s remarks, Figure 1 does not disclose “at least one horizontal partition plate having … other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, lines 9-10.  In Figure 1, the “at least one horizontal partition plate 2” does not extend into the last two inlet channels.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are substantially maintained.  As stated in the previous and instant Office actions, “The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.”  The Examiner suggests applicants to correct any and all grammatical and idiomatic errors to avoid indefiniteness in the claims.
and (2) “amend the claim to be consistent with the intent” as required in the indefiniteness rejection.  Applicants’ remarks (page 6, bottom) do not specify what is sought to be claimed, i.e. a subcombination of the “inlet distributor” or the combination of the “heat exchanger” structures and the “inlet distributor.”  Secondly, the claims have not been amended to define solely a subcombination or a combination.  Applicants’ response that “To make the features of components of the inlet distributor definite, the preamble of claim 1 describes the components plate heat exchanger, and the claim body of claim 1 describes components of the inlet distributor” is unclear, since the body of the claim and dependent claims rely on structures of the “heat exchanger” in relationship to the “inlet distributor.”  Amending the claims to recite a subcombination will solely rely upon structural features of the inlet distributor for patentability, whereas claims to recite a combination will rely upon the features of the combined relationship and structures of the heat exchanger and inlet distributor for patentability.
The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are maintained.  Claims 6-8 reciting a ratio of the length of the at least one horizontal partition plate does not further limit “other end coaxially extended into the plurality of inlet channels of the plate set” in claim 1, line 11.  In other words claim 1 recites the at least one horizontal partition plate extends into all of the plurality of inlet channels, or extends the entire length thereof.
Regarding the anticipatory rejection in view of Ekelund et al., Counsel’s remarks (pages 7-10) essentially argue the objective or functionality of the instant invention versus Ekelund et al..  However, as per Ex parte Masham above and MPEP 2114, “the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”
At best, the only structural argument by Counsel (page 8) pertains to the functionality of the dividing piece 33 of Ekelund et al.  However, there is no traversal that the structure 33 of Ekelund et al. does not structurally read on the “at least one horizontal partition plate … another end coaxially extended into the plurality of inlet channels of the plate set.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763